DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a first action on the merits of the application.  Claims 22-31 are pending.

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22-25 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Oleksy et al. (US 2016/0288079 A1, hereinafter “Oleksy”), in view of Butler et al. (US 6,380,449 B1, hereinafter “Butler”) and Mathivanan (EP 3 000 800 A1).
In regard to claims 22 and 23, Oleksy discloses a multi reactor hydrocarbon dehydrogenation process and system (Abstract), wherein the system comprises (please refer to Fig. 6 and process description in paragraph [0053]. It is noted the numerals in Fig. 6 are shared in Fig. 1 through Fig. 5 and through the process description in paragraphs [0036]-[0052]):
(i) The hydrocarbon dehydrogenation comprises conversion of ethylbenzene to styrene (paragraphs [0026]-[0027]). 
(ii) The dehydrogenation system comprises dehydrogenation reaction zone in a primary (first) dehydrogenation reactor (#1, Fig. 6) and a secondary (second) dehydrogenation reactor (#3, Fig. 6) (paragraph [0036]). 
(iii) A primary reactor feed mixer (#10, Fig. 6) wherein a preheated hydrocarbon feed stream (#33, Fig 6) and a heating steam stream (#29, Fig. 6) is mixed. The mixture is fed to the primary (first) dehydrogenation reactor (#1, Fig. 6) to conduct a dehydrogenation reaction in the presence of a dehydrogenation catalyst (paragraph [0057]) to produce an effluent stream (#35, Fig. 6).  
(iv) A reheater wherein the effluent stream (#35, Fig. 6) is heated in the reheater (#2A and #2B in Fig. 6) (i.e., producing a heated first stage effluent) and transported to the secondary (second) dehydrogenation reactor (#3, Fig. 6) to conduct a dehydrogenation reaction in the presence of a dehydrogenation catalyst (paragraph [0057]) to produce an effluent stream (#37, Fig. 6).  
The dehydrogenation reaction conducted in the primary (first) dehydrogenation reactor (#1, Fig. 6) meets the first stage reaction as recited, and the dehydrogenation reaction conducted in the secondary (second) dehydrogenation reactor (#3, Fig. 6) meets the second stage reaction as recited.  It is noted that the first stage reactor (#1, Fig. 6) and the second stage reactor (#3, Fig. 6) are arranged in series. 
Oleksy does not explicitly disclose the first stage consists of a first reactor and a second reactor arranged in parallel and the presence of a mixer disposed between the first stage and the second stage, combines the effluent from the first reactor to form the first stage effluent and directs the first stage effluent to the second stage.
Butler discloses a process of catalytic dehydrogenation of ethylbenzene into styrene (Abstract). Butler discloses an ethylbenzene dehydrogenation with steam in a plurality of tubular reactors located in a dehydrogenation reaction vessel (col. 1, line 62 thru col. 2, line 17). Butler discloses an embodiment that the central section of the ethylbenzene reactor includes a furnace (#11, Fig. 1) inside which is located a series of reactor flow tubes (#16, Fig. 1) which are connected in parallel to the inlet manifold (#12, Fig. 1) (col. 3, line 14 thru col. 4, line 59).  It is noted that the dehydrogenation reactor tubes of Butler are comprised of more than two dehydrogenation reactor tubes (#16, Fig. 1).  
Mathivanan discloses an endothermic catalytic dehydrogenation process of alkane, including ethylbenzene to styrene (paragraph [0018]), conducted in gas phase in at least one reactor system comprising at least one reactor and at least one inorganic catalytic material (Abstract). Regarding the catalytic reactor configuration, Mathivanan discloses the present dehydrogenation process may be conducted in a single reactor with multiple tubes or in multiple parallel reactors as in CATOFIN process. Also it can be conducted in multiple serial reactors as in Oleflex process (paragraph [0060]). In light of teachings from Butler and Mathivanan, it is the examiner’s assessment that “a single reactor with multiple tubes” and “multiple parallel reactors” are interchangeable or equivalent reactor configuration in conducting dehydrogenation of ethylbenzene into styrene. Choosing one or multiple reactor tubes as “first reactor” and choosing remaining one or multiple reactor tubes as “second reactor” in the Butler reference is considered prima facie obvious because this simply involves selecting a known dehydrogenation reactor in a known dehydrogenation process.  The limitation of “the first stage consists of a first reactor and a second reactor arranged in parallel” is considered obvious over Butler and Mathivanan.
It is noted the teachings of Butler and Mathivanan suggest that the effluents of individual reactor tube are combined as a one reactor effluent (Butler, #15, Fig. 1), which directs inherently the presence of a mixer (i.e., any forms of equipment that combines and mixes the effluents from the individual reactor pipe or individual reactor) disposed between the first stage and the second stage, thereby combines the effluent from the first reactor comprising multiple tubes or multiple reactor vessels to form the first stage effluent and directs the first stage effluent to the second stage.
It is noted that both the Oleksy, Butler and Mathivanan references direct a catalytic dehydrogenation of ethylbenzene into styrene. 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Oleksy to provide a dehydrogenation system of arranging the first stage includes a first reactor and a second reactor arranged in parallel as taught by Butler, because (1) the dehydrogenation system scheme of a plurality of tubular reactors in parallel located in a dehydrogenation reaction vessel is a known, effective reactor arrangement for catalytic dehydrogenation of ethylbenzene into styrene that can be applicable to a variable heat process as taught by Butler (col. 1, line 35 thru col. 2, line 17) and (2) “a single reactor with multiple tubes” and “multiple parallel reactors” are interchangeable or equivalent reactor configurations in conducting dehydrogenation of ethylbenzene into styrene in light of teachings from Butler and Mathivanan, as set forth above.  The teachings from Oleksy, in view of Butler and Mathivanan, direct inherently the presence of a mixer (i.e., any forms of equipment that combines and mixes the effluents from the individual reactor pipe or individual reactor) disposed between the first stage and the second stage, combines the effluent from the first reactor to form the first stage effluent and directs the first stage effluent to the second stage as recited in claim 23 of claimed invention.

In regard to claim 24, Butler discloses heating the first stage effluent (#35, Fig. 6) uses a heat exchanger (#2A, 2B, Fig. 6) which use steam as a heating fluid (paragraph [0036]).

In regard to claim 25, Butler discloses the feed/effluent exchanger (#4, Fig. 6) (paragraph [0055]). Choosing a portion of heat exchanging between the second stage effluent and the feed as “a first heat exchanging conducted in a first heat exchanger” and choosing remaining portion of heat exchanging between the second stage effluent and the feed as “a second heat exchanging conducted in a second heat exchanger” in the Butler reference is considered prima facie obvious because this simply involves selecting a known heat exchanging between feed/effluent in a known dehydrogenation system.  

In regard to claims 27, 28, and 29, since Oleksy, in view of Butler and Mathivanan, discloses the same catalytic dehydrogenation of ethylbenzene into styrene using the dehydrogenation system as that recited in claim 22, it is asserted, absent evidence to the contrary, that one would reasonably expect that the dehydrogenation system taught by Oleksy, in view of Butler and Mathivanan, to function the same as the dehydrogenation system recited in claim 22.  Specifically, it is asserted that one would reasonably expect the process of Oleksy, in view of Butler, would results in a dehydrogenation system that a total differential pressure of the multi-stage dehydrogenation process is less than a total differential pressure of an otherwise similar dehydrogenation system in which the first reactor, the second reactor, and the third reactor are connected in series, wherein the total differential pressure is measured between an inlet of the first reactor and an outlet of the third reactor as recited in claim 27, or an overall selectivity of the multi-stage dehydrogenation process conducted by the dehydrogenation system is greater than an overall selectivity of an otherwise similar process in which the first reactor, the second reactor, and the third reactor are connected in series, wherein the overall selectivity is defined as:
[moles of dehydrogenation product produced in the first reactor, the second reactor, and the third reactor] / [total moles of hydrocarbon converted in the first reactor, the second reactor, and the third reactor] as recited in claim 28, or a total energy input of the multi-stage dehydrogenation process conducted by the dehydrogenation system is less than a total energy input of an otherwise similar process in which the first reactor, the second reactor, and the third reactor are connected in series as recited in claim 29 of claimed invention. See MPEP 2112.01 and 2112.02. 

In regard to claim 30, Butler discloses the hydrocarbon dehydrogenation comprises conversion of ethylbenzene to styrene (paragraphs [0026]-[0027]). 

In regard to claim 31, Butler discloses the reactor comprises an adiabatic reactor (paragraph [0057]). 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Oleksy, in view of Butler and Mathivanan, as applied to claim 22 above, and further in view of Sardina (US 4,628,136).
In regard to claim 26, Oleksy discloses a dehydrogenation system scheme of heat exchanging the feed stream (#31, Fig. 6) with the second stage effluent (#38, Fig. 6) and separating the dehydrogenation product (#39, Fig. 6) from the second stage effluent (paragraphs [0036]-[0053]).
Oleksy does not explicitly disclose the dehydrogenation system scheme of condensing a portion of the second stage effluent using a condenser and compressing the second stage effluent after the step of heat exchanging using a compressor.
Sardina discloses a process and an apparatus of catalytic dehydrogenation of ethylbenzene into styrene (Abstract). Sardina discloses a process scheme (Fig. 2 and corresponding process description presented in col. 3, line 57 thru col. 4, line 63) of dehydrogenating ethylbenzene with steam in a dehydration reactor (#105, Fig. 2), followed by heat exchange of the dehydrogenation product stream in a heat exchanger (#104, Fig. 2), followed by a condensation of the dehydrogenation product stream in a condenser, followed by a compression (col. 2, lines 31-43), and followed by a product recovery.   Sardina discloses the catalytic dehydrogenation apparatus scheme achieves efficient heat management in the process along with other improvements and simplifications (col. 2, lines 12-28).
It is noted that both the Oleksy and Sardina references direct a catalytic dehydrogenation of ethylbenzene into styrene. 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Oleksy, in view of Butler and Mathivanan, to provide a catalytic dehydrogenation apparatus scheme of condensing a portion of the second stage effluent using a condenser and compressing the second stage effluent after the step of heat exchanging using a compressor as taught by Sardina, because the catalytic dehydrogenation apparatus scheme of condensing a portion of the second stage effluent using a condenser and compressing the second stage effluent after the step of heat exchanging using a compressor achieves efficient heat management in the process conducted by the catalytic dehydrogenation apparatus along with other improvements and simplifications as taught by Sardina (col. 2, lines 12-28).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772